           Case 1:15-cv-07433-LAP Document 1015 Filed 12/12/19 Page 1 of 4




701 Brickell Avenue, Suite 3300 | Miami, FL 33131 | T | F 305.789.7799
Holland & Knight LLP | www.hklaw.com


Christine N. Walz
+1 305-789-7678
Sandy.Bohrer@hklaw.com

Sanford L. Bohrer
+1 305-789-7678
Sandy.Bohrer@hklaw.com



December 12, 2019

Via ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:        MOTION TO DOCKET AND UNSEAL MAXWELL’S DECEMBER 5, 2019,
                    LETTER
                    Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska:

         It has come to Intervenors’ attention that Defendant Ghislaine Maxwell has transmitted a

letter to the court and to Plaintiff’s counsel under seal, without any notice of the filing on the

Court’s docket and without notice to Intervenors, a party in this case. Such surreptitious filing is

highly improper and illustrates Maxwell’s utter disregard for the public access issues at stake in

this litigation. Moreover, there is no indication Maxwell’s letter itself or any attachments setting

forth Maxwell’s arguments on sealing should be sealed. To the extent the attachments contain the

names and contact information of any non-parties named in sealed documents, as contemplated by

the Court’s October 28, 2019 Order (Dkt. 998), the parties should be instructed to enter into a




Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
        Case 1:15-cv-07433-LAP Document 1015 Filed 12/12/19 Page 2 of 4
The Honorable Loretta A. Preska
December 12, 2019
Page 2


protective order with Intervenors’ counsel to allow Intervenors to meaningfully participate in the

briefing on sealing.

                                           ARGUMENT

I.     Notice of Maxwell’s December 5, 2019, Letter to the Court Must Be Docketed.

       Notice of a filing under seal must be entered on the docket, to afford the public an

opportunity to contest the sealing of that document. See United States v. Haller, 837 F.2d 84, 87

(2d Cir. 1988) (“[N]otice that the government has moved to seal the agreement should be promptly

entered in the public docket files maintained by the district court clerk’s office.”); Hartford

Courant Co. v. Pellegrino, 380 F.3d 83, 96 (2d Cir. 2004) (“The docketing of motions to close a

proceeding or seal certain documents provides notice to the public, as well as to the press, that

such a motion has been made and . . . affords the public and the press an opportunity to present

objections to the motion.” (citing In re Search Warrant for Secretarial Area Outside Office of

Gunn, 855 F.2d 569, 575 (8th Cir. 1988)). Moreover, “[i]t is the clear law of this Circuit that civil

docket sheets “enjoy a presumption of openness and that the public and the media possess a

qualified First Amendment right to inspect them.” Bernstein v. Bernstein Litowitz Berger &

Grossmann LLP, No. 14-CV-6867 (VEC), 2016 WL 1071107, at *6 (S.D.N.Y. Mar. 18, 2016),

aff’d, 814 F.3d 132 (2d Cir. 2016).

       Maxwell’s failure to notify the public of her submission under seal is made more egregious

by the fact that Maxwell did not even notify Intervenors – a party to this litigation – that the letter

was sent to the Court and opposing counsel. Thus, Intervenors respectfully request that the Court

docket the filing of Maxwell’s letter.
        Case 1:15-cv-07433-LAP Document 1015 Filed 12/12/19 Page 3 of 4
The Honorable Loretta A. Preska
December 12, 2019
Page 3


II.    Maxwell’s December 5, 2019, Letter and Portions of the Letter’s Attachments
       Should Be Unsealed.

       Without having seen the contents of Maxwell’s letter, Intervenors understand the letter was

submitted in response to the Court’s Order dated October 28, 2019, asking the parties to identify

the docket entries they argue should not be unsealed and the reasons supporting their arguments.

As a party seeking unsealing of these very documents, Intervenors unquestionably have a right to

meaningfully respond. They are denied that right, first, when they were not even notified of the

letter’s submission to the Court, as discussed above, and second, when they cannot see the very

arguments to which they are entitled to respond.

       Moreover, Maxwell’s letter and supporting materials are unquestionably judicial

documents to which the public has a right of access. The Court specifically requested the

information contained in Maxwell’s letter and attachments to aid the Court in determining which

docket entries should be unsealed. See Dkt. 998 ¶¶ 2, 3. Thus, Maxwell’s letter and attachments

are undoubtedly “relevant to the performance of the judicial function and useful in the judicial

process.” See Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019). The documents are therefore

entitled to a “substantial” presumption of access. Id. at 53. Such a presumption may be overcome

only where the party seeking to seal the documents has identified with particularity competing

interests that outweigh the public interest in disclosure. See id. at 50. Here, the public has an

articulable interest in understanding a party’s arguments for sealing records in a matter devoted

entirely to adjudicating the right of public access to judicial records. In contrast, Maxwell has no

valid interest in keeping from the public her explanations to the court for sealing documents.
        Case 1:15-cv-07433-LAP Document 1015 Filed 12/12/19 Page 4 of 4
The Honorable Loretta A. Preska
December 12, 2019
Page 4


       Interevenors therefore respectfully request that Maxwell’s letter and attachments be

unsealed in their entirety, with the exception of any attachment identifying the names and contact

information of any non-parties named in sealed documents, as contemplated by the Court’s

October 28, 2019 Order (Dkt. 998). With regards to that attachment, the parties should be

instructed to enter into an “attorneys eyes only” protective order with Intervenors’ counsel to allow

Intervenors to meaningfully participate in the briefing on sealing.

                                              Sincerely yours,

                                              HOLLAND & KNIGHT LLP

                                              /s/ Christine N. Walz
                                              Sanford L. Bohrer
                                              Christine N. Walz
                                              31 West 52nd Street
                                              New York, NY 10019
                                              Telephone: 212.513.3200
                                              Fax: 212.385.9010

                                              Attorneys for Intervenors
                                              Julie Brown and Miami Herald Media Company
